UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

    MOHAMAD HAZEM ALABRASH, et al.,
                 Plaintiffs,
         v.
                                                             Civil Case No. 22-1875 (CKK)
    UNITED STATES DEPARTMENT OF
    HOMELAND SECURITY, et al.,
                 Defendants.

                                   MEMORANDUM OPINION
                                     (November 15, 2022)

        Pending before the Court is Defendants’ [15] Motion to Transfer and Dismiss, in which

Defendants seek to transfer this case to the United States District Court for the Eastern District of

Texas and/or to dismiss this case under Federal Rules of Civil Procedure 12(b)(6) and 12(b)(3).

Upon review of the pleadings,1 the relevant legal authorities, and the record as a whole, the Court

will GRANT Defendants’ [15] Motion to Transfer and ORDER that this case be transferred to

the U.S. District Court for the Eastern District of Texas.

                                          I. BACKGROUND

        Mohamed Hazem Alabrash (“Plaintiff”) and Ola Nona Alabrash reside in Plano, Texas.

Defs.’ Mot. at 1. Plano is part of the Eastern District of Texas. Id. Plaintiff filed an 1-589

Application for Asylum and Withholding of Removal (“Asylum Application”) with Defendant

U.S. Citizenship and Immigration Services on March 28, 2017. Compl. ¶ 2. The application was

assigned to the USCIS Asylum Office in Houston, Texas. Pl.’s Opp’n at 1. Ola Nona Alabrash is



1
 The Court’s consideration has focused on: Defendants’ Memorandum in Support of Motion to Transfer
and Dismiss (“Defs.’ Mot.”), ECF No. 15; Plaintiff’s Opposition to Defendants’ Motion to Transfer and
Dismiss (“Pl.’s Opp’n”), ECF No. 16; and Defendants’ Reply Memorandum in Support of Motion to
Transfer and Dismiss (“Defs.’ Reply”), ECF No. 18. In an exercise of its discretion, the Court finds that
holding oral argument in this action would not be of assistance in rendering a decision. See LCvR 7(f).
                                                   1
Mohamed Hazem Alabrash’s spouse and listed on his Asylum Application as a derivative

applicant. Id. Plaintiff alleges that they had their biometric information collected by USCIS in

April 2017 and have not since received any communications about when they would be scheduled

for an interview. Id. ¶¶ 3–4. Plaintiff’s Asylum Application remains pending at the USCIS

Houston Asylum Office. Id. ¶ 4.

       Plaintiff filed their Complaint in this action on June 29, 2022 against Defendants United

States Department Of Homeland Security (DHS), United States Citizenship and Immigration

Services (USCIS), DHS Secretary Alejandro Mayorkas, USCIS Director Ur Jaddou, FBI Director

Christopher Wray, the Houston Asylum Office, and other USCIS officials for failure to adjudicate

their Asylum Application. Compl. Id. ¶¶ 7–15. Plaintiff seeks a writ of mandamus or an order

under the Administrative Procedure Act compelling Defendants to “complete administrative

processing and schedule an interview for the pending Asylum application.” Id. ¶ 33.

       On September 6, 2022, Defendants filed the pending [15] Motion to Transfer and Dismiss.

As for their Motion to Transfer, Defendants contend that the case lacks sufficient ties to this

District and that the Eastern District of Texas is a more appropriate and convenient forum. See

generally Defs.’ Mot. Defendant states that “[t]he lone Defendant that resides for official capacity

purposes in the District of Columbia is the Secretary of Homeland Security.” Id. at 1. Defendant

USCIS is not located in the District of Columbia; it is headquartered in Camp Springs, Maryland.

Def.’s Mot. at 1–2.

       In response, Plaintiff contends that the “core issue” in the case is the impact of a federal

policy change on Plaintiff’s application processing. Pl.s’ Opp’n at 1–2. Specifically, Plaintiff

alleges that on January 29, 2018, while Plaintiff’s Asylum Application was pending, DHS and

USCIS changed their policy from “First In – First Out” (“FIFO”), wherein cases were called for



                                                 2
interview in the order they were received, to “Last In – First Out” (“LIFO”), which caused

Plaintiff’s application, among thousands of others, “to be relegated to the last category of USCIS’

scheduling priority.” Id. at 1. This policy change occurred when USCIS was headquartered in the

District of Columbia. Id.; see also Def.’s Mot. at 2 (noting that USCIS moved from the District

of Columbia to Maryland in 2020). Accordingly, Plaintiff argues, “[b]ecause the core issue in this

case is the act of Defendants changing their scheduling and the harm that it has caused Plaintiff,

which did occur in this judicial district, there is a substantial nexus to this judicial district.”

                                       II. LEGAL STANDARD

        A court may transfer an action to any other district where it might have been brought “[f]or

the convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a). The

purpose of § 1404(a) “is to prevent the waste of time, energy, and money, and to protect litigants,

witnesses, and the public from unnecessary inconvenience and expense.” Van Dusen v. Barrack,

376 U.S. 612, 616 (1964) (internal citation and quotation marks omitted). District courts have

discretion to transfer a case based on an “individualized case-by-case consideration of convenience

and fairness.” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988).

        Defendants seeking transfer must first establish that the plaintiff could have brought suit in

the proposed transferee court. Treppel v. Reason, 793 F. Supp. 2d 429, 435 (D.D.C. 2011) (JDB).

The movant also bears the “heavy burden of establishing that [the plaintiff’s] choice of forum is

inappropriate.” Thayer/Patricof Educ. Funding, L.L.C. v. Pryor Res., Inc., 196 F. Supp. 2d 21, 31

(D.D.C. 2002) (JDB) (internal quotation marks omitted). To satisfy this burden, defendants

seeking transfer must show that “considerations of convenience and the interest of justice weigh

in favor of transfer.” Sierra Club v. Flowers, 276 F. Supp. 2d 62, 65 (D.D.C. 2003) (RMU). A




                                                    3
court may transfer a case only if the balance of private and public interests weighs in favor of

transfer. Greater Yellowstone Coal. v. Bosworth, 180 F. Supp. 2d 124, 127 (D.D.C. 2001) (RMU).

       Finally, “[c]ourts in this circuit must examine challenges to personal jurisdiction and venue

carefully to guard against the danger that a plaintiff might manufacture venue in the District of

Columbia. By naming high government officials as defendants, a plaintiff could bring a suit here

that properly should be pursued elsewhere.” Cameron v. Thornburgh, 983 F.2d 253, 256 (D.C.

Cir. 1993).

                                        III. DISCUSSION

     The Court will first consider Defendants’ Motion to Transfer and, as the Court concludes

that transfer to the Eastern District of Texas is proper for the reasons stated below, it need not

reach the merits of Defendants’ arguments for dismissal. See Pub. Citizen v. U.S. District Court

for the District of Columbia, 486 F.3d 1342, 1348 (D.C. Cir. 2007) (“[C]ertain non-merits,

nonjurisdictional issues may be addressed preliminarily[.]”) (citing Sinochem Int’l Co. v. Malaysia

Int’l Shipping Corp., 549 U.S. 422, 425–26, 430–34 (2007)); see, e.g., Willis v. Chase Home

Finance, 923 F. Supp. 2d 89, 92 (D.D.C. 2013) (CKK); Spaeth v. Mich. State Univ. College of

Law, 845 F. Supp. 2d 48, 52–53 (D.D.C. 2012) (ESH); Aftab v. Gonzalez, 597 F.Supp.2d 76, 79

(D.D.C. 2009) (RWR).

     Defendants seek to transfer this case to the Eastern District of Texas, where Plaintiff resides

and where the USCIS Houston Asylum Office, at which Plaintiff’s Asylum Application is pending,

is located. Def.’s Mot. at 1. Defendants do not dispute that there is a statutory basis for venue in

this District because at least one Defendant resides here: the Secretary of DHS. Defs.’ Mot. at 1.

However, Defendants argue that the “case presents a controversy with no meaningful connection

to the district of Columbia” and it should therefore be transferred to the Eastern District of Texas.



                                                 4
Id. at 3. The Court concludes that although venue lies in both this District and the Eastern District

of Texas, the private and public interests at stake support transferring this case to the Eastern

District of Texas.

    A. Venue in Eastern District of Texas

        The Court first addresses the threshold question of whether this action “might have been

brought” in the transferee forum. See 28 U.S.C. § 1404(a). “In actions raising a federal question

by naming as a defendant a federal agency or United States official in his or her official capacity,

venue is proper in any judicial district where (1) a defendant in the action resides; (2) a substantial

part of the events or omissions giving rise to the claim occurred, or a substantial part of property

that is subject of the action is situated; or (3) a plaintiff resides if no real property is involved in

the action.” Ctr. for Env’t Sci., Accuracy & Reliability v. Nat’l Park Serv., 75 F. Supp. 3d 353,

356 (D.D.C. 2014) (BAH) (quoting 28 U.S.C. § 1391(e)(1)) (internal quotation marks omitted).

As Plaintiff resides in the Eastern District of Texas, and the USCIS Field Office that has failed to

adjudicate his Asylum Application––on which Plaintiff now seeks to compel action––is in the

Eastern District of Texas, the case might have been brought there. Furthermore, Plaintiff does not

dispute that venue would be proper in the Eastern District of Texas, rather that they prefer to litigate

the case in the District of Columbia.

        Having established proper venue in the Eastern District of Texas, the Court must now

consider whether Defendants have shown that the private interest and public interest

considerations in this case counsel in favor of transfer to the Eastern District of Texas.

    B. Private Interest Factors

        “To determine whether ‘considerations of convenience and the interests of justice weigh

in favor of a transfer,’ courts consider several private-interest factors, including: (1) the plaintiff’s



                                                   5
choice of forum, unless the balance of convenience is strongly in favor of the defendant; (2) the

defendant’s choice of forum; (3) whether the claim arose elsewhere; (4) the convenience of the

parties; (5) the convenience of the witnesses; and (6) the ease of access to sources of proof.” Beall

v. Edwards Lifesciences LLC, 310 F. Supp. 3d 97, 103 (D.D.C. 2018) (EGS) (internal citations

omitted). Here, the balance of factors weighs in favor of transfer.

   1. Factors (1) and (2): Parties’ Choices of Forum

       The first and second factors together lean toward granting Defendants’ Motion to Transfer.

Generally, a plaintiff’s choice of forum is afforded substantial deference. Nat’l Wildlife Fed. V.

Harvey, 437 F. Supp. 2d 42, 46 (D.D.C. 2016) (CKK). However, “[t]his deference is substantially

lessened when the plaintiff is a ‘foreigner’ to the forum, or there is a lack of ‘meaningful ties’

between the controversy, the parties, and the forum.” Renchard v. Prince William Marine Sales,

Inc., 28 F. Supp. 3d 1, 11 (D.D.C. 2014) (BAH) (internal citations omitted). More specifically,

“when ‘the forum preferred by the plaintiff is not his home forum,’ and the defendant prefers the

plaintiff’s home forum, then there is little reason to defer to the plaintiff’s preference.” Aishat v.

U.S. Dep’t of Homeland Sec., 288 F. Supp. 3d 261, 268 (D.D.C. 2018) (JEB) (quoting Reiffin v.

Microsoft Corp., 104 F. Supp. 2d 48, 52 (D.D.C. 2000) (RMU)).

       Here, Defendant argues that Plaintiff’s choice of forum should be afforded minimal weight

because the District of Columbia is not Plaintiff’s home forum. Defs.’ Mot. at 6. Plaintiff lives in

the Eastern District of Texas. Id. at 1. And where Defendants’ preferred forum is Plaintiff’s home

forum, as here, that typically cuts in favor of transfer. Aishat, 288 F. Supp. 3d at 269; see also




                                                  6
Akinyode v. U.S. Dep’t of Homeland Sec., No. 21-110 (JDB), 2021 WL 3021440, at *3 (D.D.C.

2021).

         In their response, Plaintiff states that the policy decision to change the asylum scheduling

system from FIFO to LIFO was made by DHS and USCIS leadership who were, at the time, located

in the District of Columbia. Pl.’s Opp’n at 4. Plaintiff therefore argues that “this Court should

accord substantial weight to the location where the actual policy was decided and implemented,”

id. at 5, as there is a “substantial nexus between Defendants’ conduct in changing its scheduling

system and Plaintiffs [sic] damages,” id. at 6. Assuming that the change from FIFO to LIFO was

in fact made within the District of Columbia, the Court is nevertheless unpersuaded for two

reasons: that policy change is not being challenged in the instant litigation, and the location of

policy decision-making is not determinative in the Court’s inquiry.

         Plaintiff relies on Southern Utah Wilderness Alliance v. Norton to support their position

that the location of defendants’ decision-making constitutes a meaningful connection to that state.

Pl.’s Opp’n at 3–4; S. Utah Wilderness All. v. Norton, 315 F. Supp. 2d 82 (D.D.C. 2004) (JDB).

But Plaintiff’s reliance is misplaced. The court in Southern Utah noted––and Plaintiff in fact

quotes in their brief––that “[t]he primary issue in this case is not [the agency’s] change in its…

policy; instead, it is the [bureau’s]” specific actions that followed.” Id. at 87; see Pl.’s Opp’n at 5.

The same is true here. Although Plaintiff alleges that the “core issue” is Defendants’ policy change

from FIFO to LIFO, id. at 2, that is not true; rather, the issue before the Court is the processing of

Plaintiff’s Asylum Application on which Plaintiff wants to compel action. Plaintiff has not brought

a claim challenging the Defendants’ LIFO policy. See Defs.’ Mot. at 3–4. Any decision-making




                                                   7
at issue in Plaintiff’s case occurred in Texas, where the USCIS Asylum Office responsible for

Plaintiff’s Asylum Application is located, rather than in the District of Columbia.

       Plaintiff also cites to Wilderness Society v. Babbitt for the idea that policy decision-making

that occurred within the District of Columbia can demonstrate a case’s meaningful connection to

the District. Pl.s’ Opp’n at 3–4; Wilderness Soc. v. Babbitt, 104 F. Supp. 2d 10 (D.D.C. 2000)

(RWR). However, Plaintiff has cherrypicked sections of the Wilderness Society opinion. There,

the court found that there was a connection not only because of the Secretary’s “direct involvement

in the [agency’s] decision,” but also due to plaintiffs’ ties to the District of Columbia––four of the

eight plaintiffs were headquartered in the District of Columbia and two others had offices there––

as well as “the national scope of the environmental issue plaintiffs raise.” Id. at 14–15. Here,

Plaintiff does not have similar ties to the District of Columbia nor does Plaintiff’s Complaint

implicate issues of national scope. Accordingly, to the extent that Plaintiff’s argument regarding

the LIFO policy change is even relevant here, it is insufficient to show a meaningful connection

as the location of policy decision-making is not determinative in the Court’s inquiry.

       Finally, the Court has frequently considered similar arguments to those Plaintiff now raises.

Previous litigants’ arguments that “the USCIS policy underlying the agency’s decision was issued

by a senior official at USCIS headquarters” have been rejected because “even if true, such

‘attenuated or insignificant involvement by an official in the District of Columbia does not support

venue’” in the District. Bourdon v. U.S. Dep’t of Homeland Sec., 235 F. Supp. 3d 298, 307 (D.D.C.

2017) (CKK) (quoting Pearson v. Rodriguez, 174 F. Supp. 3d 210, 213 (D.D.C. 2016) (TFH)).

       The Court also gives some deference to Defendants’ preference to litigate this case in the

Eastern District of Texas. Unlike plaintiff’s choice of forum, a defendant’s choice of forum is

typically not granted deference unless defendants can demonstrate the “added convenience and



                                                  8
justice of litigating” in the transferee forum. Aishat, 288 F. Supp. 3d at 269. Defendants have

demonstrated that the Eastern District of Texas has a meaningful connection to the challenged

action, which this District lacks, and that it is more convenient for the parties, as discussed below.

       Altogether, because Plaintiff resides in the Eastern District of Texas, where Defendants

seek to transfer this action; Plaintiff has failed to demonstrate meaningful ties to the District of

Columbia; and Defendants’ choice of forum is given some deference, the Court finds that these

factors weigh in favor of transfer.

   2. Factor (3): Where the Claim Arose

       The third factor is of predominant importance in this case and weighs strongly in favor of

transfer. When considering where a plaintiff’s claim arose in Administrative Procedure Act cases,

courts look to where the decision-making process occurred. Ngonga v. Sessions, 318 F. Supp. 3d

270, 275 (D.D.C. 2018) (JEB). “Plaintiffs cannot ‘manufacture venue in the District of Columbia’

by naming the administrators of USCIS and DHS as defendants.” Wolfram Alpha LLC v.

Cuccinelli, 490 F. Supp. 32 324, 332 (D.D.C. 2020) (RC) (quoting Pearson v. Rodriguez, 174 F.

Supp. 3d 210, 213 (D.D.C. 2016) (TFH)). Cases challenging the actions of local USCIS offices

are frequently and appropriately transferred to the venue encompassing those local offices.

Bourdon v. U.S. Dep’t of Homeland Sec., 235 F. Supp. 3d 298, 305 (D.D.C. 2017) (CKK)

(collecting cases).

       Plaintiff’s Asylum Application was assigned to and remains pending before the USCIS

Houston Asylum Office. Compl. ¶ 2; Pl.’s Opp’n at 1. Plaintiff does not dispute this fact.

Accordingly, the Court is satisfied that Plaintiff’s claim arose in the Eastern District of Texas,

which weighs strongly in favor of transfer to that jurisdiction.

   3. Factor (4): Convenience of the Parties



                                                  9
          The convenience of the parties also tilts in favor of transfer. “Unless all parties reside in

the selected jurisdiction, any litigation will be more expensive for some than for others.” Kotan v.

Pizza Outlet, Inc., 400 F. Supp. 2d 44, 50 (D.D.C. 2005) (RCL) (quoting Moses v. Bus. Card

Express, Inc., 929 F.2d 1131, 1139 (6th Cir. 1991)). Therefore, “litigating in the transferee

district… should lead to an overall increase in convenience for the parties” to weigh in favor of

transfer. U.S. ex rel. Westrick v. Second Chance Body Armor, Inc., 771 F. Supp. 2d 42, 48 (D.D.C.

2011) (RWR). Furthermore, courts in this Circuit have held that a plaintiff “cannot reasonably

claim to be inconvenienced by litigating in [his] home forum.” Aishat, 288 F. Supp. 3d at 269

(quoting Tower Labs., Ltd. V. Lush Cosmetics Ltd., 285 F. Supp. 3d 321, 326 (D.D.C. 2018)

(JEB)).

          Here, Plaintiff has not identified any inconvenience nor detriment should this case be

transferred to the Eastern District of Texas. Accordingly, the Court finds that convenience for the

parties would be increased by transferring the matter to Texas.

   4. Factors (5) and (6): Convenience of Witnesses and Ease of Access to Sources of Proof

          The remaining private interest factors—the convenience of the witnesses and the ease of

access to sources of proof—support transfer as well. The convenience of witnesses is only relevant

“to the extent that witnesses may actually be unavailable for trial in one of the fora.” Mohammadi

v. Scharfen, 609 F. Supp. 2d 14, 18 (D.D.C. 2009) (RMU). “Without evidence to the contrary,

courts assume that witnesses will voluntarily appear.” Mahoney v. Eli Lilly & Co., 545 F. Supp.

2d 123, 127 (D.D.C. 2008) (RMU). Courts in this Circuit have held that because “USCIS

personnel who best know the individual causes of any delays in processing times will… be

available” at “centers” in the specific field offices, “convenience to witnesses also tips the scales

in favor of transfer.” Pasem v. U.S. Citizenship & Immigration Servs., No. 20-cv-344 (CRC), 2020



                                                   10
WL 2514749, at *4 (D.D.C. May 15, 2020). The same logic applies to any additional sources of

proof that are relevant. Akinyode, 2021 WL 3021440, at *4.

       Plaintiff has not identified any inconvenience for witnesses nor difficulty accessing sources

of proof in the Eastern District of Texas. Therefore, because witnesses and sources of proof are

likely located in the Houston Asylum Office, the Court finds that these final factors counsel toward

transferring the matter to the Eastern District of Texas.

   C. Public Interest Factors

       Courts also consider whether certain public interest factors weigh in favor of transfer,

including “(1) the transferee’s familiarity with the governing laws, (2) the relative congestion of

each court, and (3) the local interest in deciding local controversies at home.” Beall, 310 F. Supp.

3d at 103.

       The interest in deciding local controversies at home is the public interest factor of most

importance in this case. “To determine whether a controversy is local in nature, courts consider a

wide variety of factors, including: where the challenged decision was made; whether the decision

directly affected the citizens of the transferee state; the location of the controversy, whether the

issue involved federal constitutional issues rather than local property laws or statutes; whether the

controversy involved issues of state law, whether the controversy has some national significance;

and whether there was personal involvement by a District of Columbia official.” Otay Mesa Prop.

L.P. v. U.S. Dep’t of Interior, 584 F. Supp. 2d 122, 126 (D.D.C. 2008) (RMC).

       For many of the same reasons discussed above, the Court concludes that this case is

predominately a local controversy that should be decided in the Eastern District of Texas. Plaintiff

resides within the Eastern District of Florida and Plaintiff’s Asylum Application was adjudicated

and denied by the USCIS Houston Asylum Office located in that District. Cf. Mohammadi, 609



                                                 11
F.Supp.2d at 19 (claim relating to application for naturalization was a local controversy for

Maryland because “the plaintiff resides in Maryland and has conducted both his fingerprinting and

his application interview at USCIS offices located in Maryland” and “the plaintiff's application for

naturalization is currently pending before the Baltimore USCIS office and officials there are

responsible for adjudicating his application”); Sierra Club v. Flowers, 276 F. Supp. 2d 62, 71

(D.D.C. 2003) (RMU) (challenge to permits issued in Florida was a local controversy for Florida

despite the fact “that the controversy ha[d] a national aspect,” in part because “the decision-making

process up to and including the final record of decision took place not in Washington but in

Florida”). Additional facts point toward the local nature of this controversy. Plaintiff asks this

Court to compel action—the approval of Plaintiff’s Asylum Application—that would occur in the

Eastern District of Texas. See Abusadeh v. Chertoff, No. 06-014 (CKK), 2007 WL 2111036, at

*6 (D.D.C. July 23, 2007) (granting motion to transfer in part because “the action that Plaintiff

seeks this Court to compel is one that will occur not in the District of Columbia, but rather in

Houston, Texas.”).

       The remaining public interest factors are of less relevance in this case. First, this case is

governed by federal laws, of which both this District and the Eastern District of Texas are equally

familiar. See W. Watersheds Proj. v. Pool, 942 F. Supp. 2d 93, 101 (D.D.C. 2013) (JDB). And

second, Defendants offer evidence that “each District… faces congested dockets.” Def.’s Mot. at

10.

       In sum, the public interest factors tip the scales in favor of granting Defendants’ Motion to

Transfer, largely because the adjudication of Plaintiff’s Asylum Application is a local controversy

that is better handled in the Eastern District of Texas.




                                                 12
   D. Defendants’ Motion to Dismiss

       Defendants have also moved this Court, in the alternative, to dismiss Plaintiff’s Complaint

for lack of venue and for failure to state a claim. Defs.’ Mot. at 10–15. Because the Court grants

Defendants’ Motion to Transfer, it will not address the merits of Defendants’ motion to dismiss

on these grounds. Defendants’ motion to dismiss will be held in abeyance and resolved in the

United States District Court for the Eastern District of Texas.

                                        IV. CONCLUSION

       For the foregoing reasons, the Court concludes that Defendants have demonstrated that the

applicable private and public interest factors support transferring this action to the Eastern District

of Texas. Accordingly, the Court GRANTS Defendant’s [15] Motion to Transfer. An appropriate

Order accompanies this Memorandum Opinion.

                                                           /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge
Date: November 15, 2022




                                                  13